Converted by SEC Publisher, created by BCL Technologies Inc., for SEC Filing Exhibit 10.27 MOBILE STORAGE GROUP, INC. 2 EXECUTIVE PLAN Bonus plan to be applicable to executive management members listed below: Christopher Wilson Doug Waugaman Allan Villegas Jerry Vaughn Payouts are to be based on a weighted formula applied to a target bonus for each executive. Formula to be based on the following parameters in the percentages indicated with specific objectives for each Executive: Adjusted EBITDA Result 75% Other Measurable Objectives 25% 100% A. Adj. EBITDA Targets and Payouts as follows EBITDA ($MM) Payout CC Discretion Less than 100% 79.6mm 100% CC Discretion Greater than 100% EBITDA will be Adjusted EBITDA (net of accrued and paid bonuses), plus Board of Directors fees, Management Fee and Expenses, Stock Options, Alix Partners and recruiter fee and will include the affect of any acquisitions made during the period. The EBITDA Targets levels will be increased for acquisitions made during the period and the incremental EBITDA effect for over spending the 2007 CAPX budget, if any. The Compensation Committee (CC) will have discretion for any awards for EBITDA results greater than or less than $79.6 million. B. Other Measurable Objectives Each executive will have measurable objectives against which they will be measured with weighing for each objective. The specific targets for the objectives need to be further developed.
